Citation Nr: 1710465	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  10-04 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.M.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to November 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  

The Veteran testified at a March 2016 Travel Board hearing.  The hearing transcript is of record.  The Board remanded the appeal in June 2016 for additional development.  The appeal is once again before the Board for review.  


FINDINGS OF FACT

1. The Veteran was exposed to hazardous noise in service. 

2.  Currently diagnosed bilateral hearing loss is related to noise exposure in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is granting the full benefit sought on appeal with regard to service connection for bilateral hearing loss, a discussion with regard to the duties to notify and assist is not necessary.

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, sensorineural hearing loss is a  "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2016); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that bilateral hearing loss is related to aircraft noise exposure in service, and contends that hearing loss had its onset in service.  After reviewing all the lay and medical evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that bilateral hearing loss was incurred in service.  

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  On the VA audiological evaluation in November 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
55
50
LEFT
5
5
10
55
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  

On the VA audiological evaluation in October 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
60
60
LEFT
20
15
20
60
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  

The Board finds that the Veteran experienced acoustic trauma in service.  The Veteran's DD Form 214 reflects an Air Force Specialty Code (AFSC) of Jet Engine Mechanic.  During Board hearing testimony, the Veteran reported that his duties as a jet engine mechanic exposed him to noise from planes and jet engines.  He reported that his facility was close to the flight line, and he reported that planes were taking off and landing next to the hanger.  The Veteran also reported he was exposed to an explosion in Vietnam when an ammo dump was blown up.  He reported that he was stunned by the explosion and experienced ringing in the ears for days after the incident.  The Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty similar to that of the Veteran have a high probability of exposure to hazardous noise.  Therefore, the Board finds that that the Veteran had significant hazardous noise exposure in service.

The Board finds that the Veteran also had some degree of post-service noise exposure.  He testified that he worked for AiResearch, building turbines, prop planes and small gas turbine units for aircraft.  He testified that the production facility in which he was located was a lot better, a lot quieter, and a lot cleaner than his environment in service.  Witness testimony from C.M., who was employed with the Veteran, further indicates that there was less noise exposure in the Veteran's post-service work environment due to the heavy concrete walls and additional acoustic treatment in the facility.  

The evidence is at least in equipoise as to the question of whether the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.  

Service treatment records show that the Veteran had multiple audiometric examinations in service.  Hearing conservation data in service shows that the Veteran was exposed to noise from jet aircraft and jet engines in a hanger shop without the use of ear protection.  Clinical records also show complaints related to bilateral ear pain and diagnoses of otitis externa and otitis media.

The Veteran's in-service audiograms include audiometric results reported in standards set forth by the American Standards Association (ASA) and in standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Where applicable, ASA standards have been reported on the left in each column and are not in parentheses.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  

On the authorized enlistment audiological evaluation in April 1966, which the Board finds was reported under ASA standards, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
-10 (0)
NR
-5 (0)
LEFT
0 (15)
-10 (0)
-10 (0)
NR
-5 (0)

It is not clear from the record whether an audiological evaluation completed in June 1967 was conducted under ASA or ISO-ANSI standards.  Thus, the report has been considered under both standards.  On an audiological evaluation in June 1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)



On an audiological evaluation in June 1968, which the Board finds was reported in ISO standards, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
5

On a second authorized audiological evaluation in June 1968, stated in the evaluation to have been reported under ASA standards, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)

On an audiological evaluation in September 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
15
10
10
10
10

On an authorized separation audiological evaluation in November 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
15
LEFT
0
0
0
0
0

Service treatment records do not identify a hearing loss disability in service.  The Veteran, however, testified during his March 2016 hearing that he experienced hearing loss symptoms in service and described additional hearing loss symptoms associated with the ammo dump explosion in service.  He also testified that he first noticed hearing loss as soon as he was out of service.  He indicated that it was in 1974 or 1975 when he noticed that he was not hearing properly, and clarified later in his testimony that he noticed his hearing problems when he went to work for AiResearch in 1973 because he went in for a hearing test at that time.  He testified that his hearing loss symptoms had been persistent since service.  The Board finds that the Veteran has provided credible lay testimony identifying hearing loss symptoms in service, and continuous hearing loss symptoms since service separation.  Moreover, an August 2008 private medical opinion from a physician at West Valley Ear, Nose, and Throat shows that the Veteran had bilateral high frequency sensorineural hearing loss which was most likely secondary to a large amount of noise exposure in the past and the Veteran has, in relation to his claim, identified significant noise exposure in service as well as some post-service occupational noise exposure.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303 (b) have been met.

While December 2007 and October 2016 VA examiners opined that hearing loss was less likely than not related to military noise exposure, both examiners' reasoning was largely based on his hearing examination at service separation, which was stated to be within normal limits.  The October 2016 examiner also noted that there was no evidence of a significant shift in hearing thresholds in service.  However, a diagnosis of hearing loss at service separation or even an increase in hearing threshold levels is not required, and competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385,) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. 155.  Additionally, while the October 2016 VA examiner reasoned in part, that a prolonged delay in the onset of hearing loss was unlikely, the Veteran reported hearing loss symptoms in service, and testified that he noticed evidence of hearing loss post-service in 1973 when he went in for a hearing evaluation for work.  The Board finds that the October 2016 VA opinion also did not address notations in the Veteran's service treatment records related to bilateral ear pain and diagnoses of otitis externa and otitis media as requested in a June 2016 Board remand.  Accordingly, the Board finds that the VA opinions are inadequate as they do not consider relevant findings in service, and were largely based on the absence of hearing loss at service separation.

As the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral hearing loss is related to noise exposure in service by a finding of continuity of symptomatology, the criteria for a grant of presumptive service connection for hearing loss are met under 38 C.F.R. § 3.303 (b). Therefore, a medical nexus opinion regarding the theory of direct service connection under 38 C.F.R. § 3.303 (d) is not necessary.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016). 


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


